

115 S2571 IS: Runaway and Homeless Youth and Trafficking Prevention Act of 2018
U.S. Senate
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2571IN THE SENATE OF THE UNITED STATESMarch 19, 2018Mr. Leahy (for himself, Ms. Collins, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo reauthorize the Runaway and Homeless Youth Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Runaway and Homeless Youth and Trafficking Prevention Act of 2018.
 2.ReferencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision, the amendment or repeal shall be considered to be made to a provision of the Runaway and Homeless Youth Act (34 U.S.C. 11201 et seq.).
 3.FindingsSection 302 (34 U.S.C. 11201) is amended— (1)in paragraph (2), by inserting age, gender, and culturally and before linguistically appropriate;
 (2)in paragraph (4), by striking outside the welfare system and the law enforcement system and inserting , in collaboration with public assistance systems, the law enforcement system, and the child welfare system;
 (3)in paragraph (5)— (A)by inserting a safe place to live and after youth need; and
 (B)by striking and at the end; (4)in paragraph (6), by striking the period and inserting ; and; and
 (5)by adding at the end the following:  (7)runaway and homeless youth are at a high risk of becoming victims of sexual exploitation and trafficking in persons..
			4.Basic center grant program
 (a)Grants for centers and servicesSection 311(a) (34 U.S.C. 11211(a)) is amended— (1)in paragraph (1), by striking services and all that follows through the period and inserting safe shelter and services, including trauma-informed services, for runaway and homeless youth and, if appropriate, services for the families of such youth, including (if appropriate) individuals identified by such youth as family.; and
 (2)in paragraph (2)— (A)in subparagraph (A), by striking mental health,;
 (B)in subparagraph (B)— (i)in clause (i), by striking 21 days; and and inserting 30 days;;
 (ii)in clause (ii)— (I)by inserting age, gender, and culturally and linguistically appropriate, to the extent practicable, before individual;
 (II)by inserting , as appropriate, after group; and (III)by striking as appropriate and inserting including (if appropriate) counseling for individuals identified by such youth as family; and
 (iii)by adding at the end the following:  (iii)suicide prevention services; and; and
 (C)in subparagraph (C)— (i)in clause (ii), by inserting age, gender, and culturally and linguistically appropriate, to the extent practicable, before home-based services;
 (ii)in clause (iii), by striking and at the end; (iii)in clause (iv), by striking diseases. and inserting infections;; and
 (iv)by adding at the end the following:  (v)trauma-informed and gender-responsive services for runaway or homeless youth, including such youth who are victims of trafficking in persons or sexual exploitation; and
 (vi)an assessment of family engagement in support and reunification (if reunification is appropriate), interventions, and services for parents or legal guardians of such youth, or (if appropriate) individuals identified by such youth as family..
 (b)Eligibility; plan requirementsSection 312 (34 U.S.C. 11212) is amended— (1)in subsection (b)—
 (A)in paragraph (5), by inserting , or (if appropriate) individuals identified by such youth as family, after parents or legal guardians; (B)in paragraph (6), by striking cultural minority and persons with limited ability to speak English and inserting cultural minority, persons with limited ability to speak English, and runaway or homeless youth who are victims of trafficking in persons or sexual exploitation;
 (C)by striking paragraph (7) and inserting the following:  (7)shall keep adequate statistical records profiling the youth and family members of such youth whom the applicant serves, including demographic information on and the number of—
 (A)such youth who are not referred to out-of-home shelter services; (B)such youth who are members of vulnerable or underserved populations;
 (C)such youth who are victims of trafficking in persons or sexual exploitation, disaggregated by— (i)such youth who have been coerced or forced into a commercial sex act, as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102);
 (ii)such youth who have been coerced or forced into other forms of labor; and (iii)such youth who have engaged in a commercial sex act, as so defined, for any reason other than by coercion or force;
 (D)such youth who are pregnant or parenting; (E)such youth who have been involved in the child welfare system; and
 (F)such youth who have been involved in the juvenile justice system;; (D)by redesignating paragraphs (8) through (13) as paragraphs (9) through (14);
 (E)by inserting after paragraph (7) the following:  (8)shall ensure that—
 (A)the records described in paragraph (7), on an individual runaway or homeless youth, shall not be disclosed without the consent of the individual youth and of the parent or legal guardian of such youth or (if appropriate) an individual identified by such youth as family, to anyone other than another agency compiling statistical records or a government agency involved in the disposition of criminal charges against an individual runaway or homeless youth; and
 (B)reports or other documents based on the statistics described in paragraph (7) shall not disclose the identity of any individual runaway or homeless youth;;
 (F)in paragraph (9), as so redesignated, by striking statistical summaries and inserting statistics; (G)in paragraph (13)(C), as so redesignated—
 (i)by striking clause (i) and inserting:  (i)the number and characteristics of runaway and homeless youth, and youth at risk of family separation, who participate in the project, including such information on—
 (I)such youth (including both types of such participating youth) who are victims of trafficking in persons or sexual exploitation, disaggregated by—
 (aa)such youth who have been coerced or forced into a commercial sex act, as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102);
 (bb)such youth who have been coerced or forced into other forms of labor; and
 (cc)such youth who have engaged in a commercial sex act, as so defined, for any reason other than by coercion or force;
 (II)such youth who are pregnant or parenting; (III)such youth who have been involved in the child welfare system; and
 (IV)such youth who have been involved in the juvenile justice system; and; and (ii)in clause (ii), by striking and at the end;
 (H)in paragraph (14), as so redesignated, by striking the period and inserting for natural disasters, inclement weather, and mental health emergencies;; and (I)by adding at the end the following:
						
 (15)shall provide age, gender, and culturally and linguistically appropriate, to the extent practicable, services to runaway and homeless youth; and
 (16)shall assist youth in completing the Free Application for Federal Student Aid described in section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090).; and
 (2)in subsection (d)— (A)in paragraph (1)—
 (i)by inserting age, gender, and culturally and linguistically appropriate, to the extent practicable, after provide; (ii)by striking families (including unrelated individuals in the family households) of such youth and inserting families of such youth (including unrelated individuals in the family households of such youth and, if appropriate, individuals identified by such youth as family); and
 (iii)by inserting suicide prevention, after physical health care,; and (B)in paragraph (4), by inserting , including training on trauma-informed and youth-centered care after home-based services.
 (c)Approval of applicationsSection 313(b) (34 U.S.C. 11213(b)) is amended— (1)by striking priority to and all that follows through who and inserting priority to eligible applicants who;
 (2)by striking ; and and inserting a period; and (3)by striking paragraph (2).
 5.Transitional living grant programSection 322(a) (34 U.S.C. 11222(a)) is amended— (1)in paragraph (1)—
 (A)by inserting age, gender, and culturally and linguistically appropriate, to the extent practicable, before information and counseling services; and (B)by striking job attainment skills, and mental and physical health care and inserting job attainment skills, mental and physical health care, and suicide prevention services;
 (2)by redesignating paragraphs (3) through (8) and (9) through (16) as paragraphs (5) through (10) and (12) through (19), respectively;
 (3)by inserting after paragraph (2) the following:  (3)to provide counseling to homeless youth and to encourage, if appropriate, the involvement in such counseling of their parents or legal guardians, or (if appropriate) individuals identified by such youth as family;
 (4)to provide aftercare services, if possible, to homeless youth who have received shelter and services from a transitional living youth project, including (to the extent practicable) such youth who, after receiving such shelter and services, relocate to a State other than the State in which such project is located;;
 (4)in paragraph (9), as so redesignated— (A)by inserting age, gender, and culturally and linguistically appropriate, to the extent practicable, after referral of homeless youth to;
 (B)by striking and health care programs and inserting mental health service and health care programs, including programs providing wrap-around services to victims of trafficking in persons or sexual exploitation,; and
 (C)by striking such services for youths; and inserting such programs described in this paragraph;; (5)by inserting after paragraph (10), as so redesignated, the following:
				
 (11)to develop a plan to provide age, gender, and culturally and linguistically appropriate services to the extent practicable that address the needs of homeless and street youth;;
 (6)in paragraph (12), as so redesignated, by striking the applicant and statistical and all that follows through who participate in such project, and inserting the applicant, statistical summaries describing the number, the characteristics, and the demographic information of the homeless youth who participate in such project, including the prevalence of trafficking in persons and sexual exploitation of such youth,; and
 (7)in paragraph (19), as so redesignated, by inserting regarding responses to natural disasters, inclement weather, and mental health emergencies after management plan. 6.Coordinating, training, research, and other activities (a)CoordinationSection 341 (34 U.S.C. 11241) is amended—
 (1)in the matter preceding paragraph (1), by inserting safety, well-being, after health,; and (2)in paragraph (2), by striking other Federal entities and inserting the Department of Housing and Urban Development, the Department of Education, the Department of Labor, and the Department of Justice.
 (b)Grants for technical assistance and trainingSection 342 (34 U.S.C. 11242) is amended by inserting , including onsite and web-based techniques, such as on-demand and online learning, before to public and private entities. (c)Grants for research, evaluation, demonstration, and service projectsSection 343 (34 U.S.C. 11243) is amended—
 (1)in subsection (b)— (A)in paragraph (5)—
 (i)in subparagraph (A), by inserting violence, trauma, and before sexual abuse and assault; (ii)in subparagraph (B), by striking sexual abuse and assault; and and inserting sexual abuse or assault, trafficking in persons, or sexual exploitation; or;
 (iii)in subparagraph (C)— (I)by striking who have been sexually victimized, including such youth who are victims of and inserting who are victims of sexual abuse or assault,; and
 (II)by inserting , or sexual exploitation before the semicolon; and (iv)by adding at the end the following:
							
 (D)best practices for identifying and providing age, gender, and culturally and linguistically appropriate services to the extent practicable to—
 (i)vulnerable and underserved youth populations; and
 (ii)youth who are victims of trafficking in persons or sexual exploitation; and (E)verifying youth as runaway or homeless to complete the Free Application for Federal Student Aid described in section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090);;
 (B)in paragraph (9), by striking and at the end; (C)in paragraph (10), by striking the period and inserting ; and; and
 (D)by adding at the end the following:  (11)examining the intersection between the runaway and homeless youth populations and trafficking in persons, including noting whether such youth who are victims of trafficking in persons were previously involved in the child welfare or juvenile justice systems.; and
 (2)in subsection (c)(2)(B), by inserting , including such youth who are victims of trafficking in persons or sexual exploitation after runaway or homeless youth. (d)Periodic estimate of incidence and prevalence of youth homelessnessSection 345 (34 U.S.C. 11245) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by striking 13 and inserting 12; and (ii)by striking and at the end;
 (B)in paragraph (2), by striking the period and inserting a semicolon; and (C)by adding at the end the following:
						
 (3)that includes demographic information about and characteristics of runaway or homeless youth, including such youth who are victims of trafficking in persons or sexual exploitation; and
 (4)that does not disclose the identity of any runaway or homeless youth.; and (2)in subsection (b)(1)—
 (A)in the matter preceding subparagraph (A), by striking 13 and inserting 12; (B)in subparagraph (A), by striking and at the end;
 (C)by redesignating subparagraph (B) as subparagraph (C); (D)by inserting after subparagraph (A) the following:
						
 (B)incidences, if any, of— (i)such individuals who are victims of trafficking in persons; or
 (ii)such individuals who are victims of sexual exploitation; and; and
 (E)in subparagraph (C), as so redesignated— (i)in clause (ii), by striking ; and and inserting , including mental health services;; and
 (ii)by adding at the end the following:  (iv)access to education and job training; and.
 7.Sexual abuse prevention programSection 351 (34 U.S.C. 11261) is amended— (1)in subsection (a)—
 (A)by inserting public and before nonprofit; and (B)by striking prostitution, and inserting violence,; and
 (2)by adding at the end the following:  (c)Eligibility requirementsTo be eligible to receive a grant under subsection (a), an applicant shall certify to the Secretary that such applicant has systems in place to ensure that such applicant can provide age, gender, and culturally and linguistically appropriate, to the extent practicable, services to all youth described in subsection (a)..
			8.General provisions
 (a)ReportsSection 382(a) (34 U.S.C. 11273(a)) is amended— (1)in paragraph (1)—
 (A)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and (B)by inserting after subparagraph (A) the following:
						
 (B)collecting data on trafficking in persons and sexual exploitation of runaway and homeless youth;; and (2)in paragraph (2)—
 (A)by striking subparagraph (A) and inserting the following:  (A)the number and characteristics of homeless youth served by such projects, including—
 (i)such youth who are victims of trafficking in persons or sexual exploitation; (ii)such youth who are pregnant or parenting;
 (iii)such youth who have been involved in the child welfare system; and (iv)such youth who have been involved in the juvenile justice system;; and
 (B)in subparagraph (F), by striking intrafamily problems and inserting problems within the family, including (if appropriate) individuals identified by such youth as family,.
 (b)NondiscriminationPart F is amended by inserting after section 386A (34 U.S.C. 11278) the following:
				
					386B.Nondiscrimination
 (a)In generalNo person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex, gender identity (as defined in section 249(c)(4) of title 18, United States Code), sexual orientation, or disability, be excluded from participation in, denied the benefits of, or subjected to discrimination under any program or activity receiving Federal financial assistance under title III of the Juvenile Justice and Delinquency Prevention Act of 1974.
						(b)Exception
 (1)Essential sex-segregated or sex-specific programmingIf programming that is segregated by or specific to sex is necessary to the essential operation of a program, nothing in this section shall be construed to prevent the entity carrying out any such program or activity from consideration of an individual's sex.
 (2)ExceptionsIn such a circumstance, the entity may meet the requirements of this section—
 (A)by providing comparable services to individuals who cannot be provided with the sex-segregated or sex-specific programming; or
 (B)by providing sex-specific programming in accordance with an approved application describing such programming, for the grant, contract, or other agreement involved.
 (c)DisqualificationThe authority provided for the Secretary to enforce this section shall be the same as the authority provided for the Secretary to enforce subsection (a) or (b) of section 654 of the Head Start Act (42 U.S.C. 9849). The procedures provided for review of an action to enforce this section shall be the same as the procedures provided for review of an action to enforce subsection (b) of that section.
 (d)ConstructionNothing in this section shall be construed, interpreted, or applied to supplant, displace, preempt, or otherwise limit the responsibilities and liabilities under other Federal or State laws with respect to discrimination on a basis described in subsection (a)..
 (c)DefinitionsSection 387 (34 U.S.C. 11279) is amended— (1)by redesignating paragraphs (1) through (6), and paragraphs (7) and (8), as paragraphs (2) through (7), and paragraphs (9) and (10), respectively;
 (2)by inserting before paragraph (2), the following:  (1)Culturally and linguistically appropriateThe term culturally and linguistically appropriate, with respect to services, has the meaning given the term culturally and linguistically appropriate services in the National Standards for Culturally and Linguistically Appropriate Services in Health and Health Care, issued in April 2013, by the Office of Minority Health of the Department of Health and Human Services.;
 (3)in paragraph (4)(A)(ii) (as so redesignated), by striking and either and all that follows and inserting but less than 25 years of age;; (4)in paragraph (6)(B)(v) (as so redesignated)—
 (A)by redesignating subclauses (II) through (IV) as subclauses (III) through (V), respectively; (B)by inserting after subclause (I), the following:
						
 (II)trafficking in persons;; (C)in subclause (IV) (as so redesignated)—
 (i)by striking diseases and inserting infections; and (ii)by striking and at the end;
 (D)in subclause (V) (as so redesignated), by striking the period and inserting ; and; and
 (E)by adding at the end the following:  (VI)suicide.;
 (5)in paragraph (7)(B) (as so redesignated), by striking prostitution, and inserting trafficking in persons,; (6)by inserting after paragraph (7) (as so redesignated), the following:
					
 (8)Trafficking in personsThe term trafficking in persons has the meaning given the term severe forms of trafficking in persons in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).; (7)in paragraph (9) (as so redesignated)—
 (A)by inserting to homeless youth after provides; and (B)by inserting , to establish a stable family or community supports, after self-sufficient living; and
 (8)in paragraph (10)(B) (as so redesignated)— (A)in clause (ii)—
 (i)by inserting or able after willing; and (ii)by striking or at the end;
 (B)in clause (iii), by striking the period and inserting ; or; and (C)by adding at the end the following:
						
 (iv)who is involved in the child welfare or juvenile justice system, but who is not receiving government-funded housing..
 (d)Authorization of appropriationsSection 388(a) (34 U.S.C. 11280(a)) is amended— (1)in paragraph (1), by striking for fiscal year 2009, and all that follows through the period and inserting for each of fiscal years 2019 through 2023.;
 (2)in paragraph (3)(B), by striking such sums as may be necessary for fiscal years 2009, 2010, 2011, 2012, and 2013. and inserting $2,000,000 for each of fiscal years 2019 through 2023.; and (3)in paragraph (4), by striking for fiscal year 2009 and all that follows through the period and inserting for each of fiscal years 2019 through 2023..